DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2021 has been entered.

Response to Amendment of 04/13/2021
The Amendment filed 04/13/2021 has been entered.  Claims 1-3 and 5-21 remain pending in the application.  Claims 8-14 have been withdrawn.  Claim 4 has been canceled.  New claim 22 has been added.  

Response to Amendment of 05/14/2021
The Amendment filed 05/14/2021 has been entered.  Claims 1-3 and 5-22 remain pending in the application.  Claims 8-14 have been withdrawn.  Claim 4 has been canceled.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 6, and 19-21 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 2 contains the limitation “wherein the metal nanoparticles in the fluid comprise metal oxides, metal salts, or metal-organic complexes.”  Claim 2 depends from claim 1.  Claim 1 contains the limitation “wherein the metal nanoparticles are coated with a coating to prevent or reduce surface oxidation that comprises a metal, a polyethylene, or an inorganic coating.”  The instant specification does not provide proper antecedent basis for the claimed subject matter, i.e., “wherein metal oxides are coated with a coating to prevent or reduce surface oxidation that comprises a metal, a polyethylene, or an inorganic coating; wherein metal salts are coated with a coating to prevent or reduce surface oxidation that comprises a metal, a polyethylene, or an 
Claim 6 contains the limitation “wherein the metal nanoparticles comprise iron, nickel, copper, copper (II) sulfate pentahydrate, copper (II) nitrate trihydrate, iron (II) sulfate heptahydrate, iron (II) nitrate pentahydrate, copper (II) acetate hydrate, iron (II) acetate, copper oxide, or iron oxide.”  Claim 6 depends from claim 1.  Claim 1 contains the limitation “wherein the metal nanoparticles are coated with a coating to prevent or reduce surface oxidation that comprises a metal, a polyethylene, or an inorganic coating.”  The instant specification does not provide proper antecedent basis for the claimed subject matter, i.e., “wherein copper (II) sulfate pentahydrate is coated with a coating to prevent or reduce surface oxidation that comprises a metal, a polyethylene, or an inorganic coating; wherein copper (II) nitrate trihydrate is coated with a coating to prevent or reduce surface oxidation that comprises a metal, a polyethylene, or an inorganic coating; wherein iron (II) sulfate heptahydrate is coated with a coating to prevent or reduce surface oxidation that comprises a metal, a polyethylene, or an inorganic coating; wherein iron (II) nitrate pentahydrate is coated with a coating to prevent or reduce surface oxidation that comprises a metal, a polyethylene, or an inorganic coating; wherein copper (II) acetate hydrate is coated with a coating to prevent or reduce surface oxidation that comprises a metal, a polyethylene, or an inorganic coating; wherein iron (II) acetate is coated with a coating to prevent or reduce surface oxidation that comprises a metal, a polyethylene, or an inorganic coating; wherein copper oxide is coated with a coating to prevent or reduce surface oxidation that comprises a metal, a polyethylene, or an inorganic coating; wherein iron oxide is 
Claim 19 contains the limitation “wherein the metal nanoparticles comprise iron, nickel, copper, copper (II) sulfate pentahydrate, copper (II) nitrate trihydrate, iron (II) sulfate heptahydrate, iron (II) nitrate pentahydrate, copper (II) acetate hydrate, iron (II) acetate, copper oxide, or iron oxide.”  Claim 19 depends from claim 15.  Claim 15 contains the limitation “wherein the metal nanoparticles are coated with a metal, a polyethylene, or an inorganic coating.”  The instant specification does not provide proper antecedent basis for the claimed subject matter, i.e., “wherein copper (II) sulfate pentahydrate is coated with a metal, a polyethylene, or an inorganic coating; wherein copper (II) nitrate trihydrate is coated with a metal, a polyethylene, or an inorganic coating; wherein iron (II) sulfate heptahydrate is coated with a metal, a polyethylene, or an inorganic coating; wherein iron (II) nitrate pentahydrate is coated with a metal, a polyethylene, or an inorganic coating; wherein copper (II) acetate hydrate is coated with a metal, a polyethylene, or an inorganic coating; wherein iron (II) acetate is coated with a metal, a polyethylene, or an inorganic coating; wherein copper oxide is coated with a metal, a polyethylene, or an inorganic coating; wherein iron oxide is coated with a metal, a polyethylene, or an inorganic coating.”  
Claim 20 contains the limitation “wherein the coating of the metal nanoparticles comprises silver.”  Claim 20 depends from claim 6.  Claim 6 contains the limitation “wherein the metal nanoparticles comprise iron, nickel, copper, copper (II) sulfate pentahydrate, copper (II) nitrate trihydrate, iron (II) sulfate heptahydrate, iron (II) nitrate pentahydrate, copper (II) acetate hydrate, iron (II) acetate, copper oxide, or iron oxide.”  
Claim 21 contains the limitation “a fluid comprising metal nanoparticles selected from the group consisting of iron, nickel, copper, copper (II) sulfate pentahydrate, copper (II) nitrate trihydrate, iron (II) sulfate heptahydrate, iron (II) nitrate pentahydrate, copper (II) acetate hydrate, iron (II) acetate, copper oxide, or iron oxide.”  Claim 21 contains the limitation “wherein the metal nanoparticles are coated with a polyethylene coating to prevent or reduce surface oxidation.”  The instant specification does not provide proper antecedent basis for the claimed subject matter, i.e., “wherein copper (II) sulfate pentahydrate is coated with a polyethylene coating to prevent or reduce surface oxidation; wherein copper (II) nitrate trihydrate is coated with a polyethylene coating to prevent or reduce surface oxidation; wherein iron (II) sulfate heptahydrate is coated with a polyethylene coating to prevent or reduce surface oxidation; wherein iron (II) nitrate pentahydrate is coated with a polyethylene coating to prevent or reduce surface oxidation; wherein copper (II) acetate hydrate is coated with a polyethylene coating to prevent or reduce surface oxidation; wherein iron (II) acetate is coated with a polyethylene coating to prevent or reduce surface oxidation; wherein copper oxide is 

Claim 22 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the stainless steel particles" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 22 recites the broad recitation "powder metal particles spread as a layer" in line 2, and the claim also recites “the stainless steel particles at the portion of the layer” which is the narrower statement of the limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  

Claims 1-3, 5-7, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kodas et al. (US 20030148024 A1; “Kodas ‘024”).  
Regarding claim 1, the Examiner notes that the claim is to a product, specifically to a layer of particles after a fluid been applied, i.e., a wet powder layer.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP § 2113).  The broadest reasonable interpretation includes wherein the fluid is applied to a portion of the layer which encompasses the entire layer.  The source of the powder and nanoparticles are not relevant to the final product.  :, the powder metal particles having a median size of 1 micron to 1000 microns in their largest dimension; and,.  
Kodas ‘024 teaches that “low viscosity precursor compositions that can be deposited onto a substrate using, for example, direct-write methods such as ink-jet deposition” (which reads upon “a composition for a three-dimensional printed part comprising” as recited in the instant claim; paragraph [0018]).  Kodas ‘024 teaches that “the precursor compositions can include various combinations of molecular metal precursors, solvents, micron-sized particles, nanoparticles, vehicles, reducing agents and other additives” (paragraph [0018]).  Kodas ‘024 teaches that “the low viscosity precursor compositions in accordance with the present invention can also include 
Regarding claim 2, Kodas ‘024 teaches the composition of claim 1 as stated above.  Kodas ‘024 teaches metal salts such as nitrates, chlorides, sulfates, hydroxides or oxalates can be used as particle precursors in a spray pyrolysis process (paragraph [0073]).  
Regarding claim 3, Kodas ‘024 teaches the composition of claim 1 as stated above.  Kodas ‘024 teaches that the precursor compositions can include various combinations of molecular metal precursors, solvents, micron-sized particles, nanoparticles, vehicles, reducing agents and other additives (paragraph [0018]).  
Regarding claims 5-6, Kodas ‘024 teaches the composition of claim 1 as stated above.  Kodas ‘024 teaches that preferred nanoparticle compositions include Al 2O3, CuOx, SiO2 and TiO2, conductive metal oxides such as In2O3, indium-tin oxide (ITO) and antimony-tin oxide (ATO), silver, palladium, copper, gold, platinum and nickel (paragraph [0030]; CuOx reads on copper oxide).  Kodas ‘024 teaches preferred compositions of micron-size particles are similar to the compositions described above with respect to nanoparticles (paragraph [0031]).  See also paragraph [0105].  
Regarding claim 7, Kodas ‘024 teaches the composition of claim 1 as stated above.  Kodas ‘024 teaches that the solvent can be water thereby forming an aqueous-based precursor composition (paragraph [0114]).  
Regarding claim 20, Kodas ‘024 teaches the composition of claim 6 as stated above.  Kodas ‘024 teaches that preferred coatings deposited by CVD include metal oxides and elemental metals (paragraph [0059]; silver is an elemental metal).  

Claim 22 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kodas et al. (US 20030148024 A1; “Kodas ‘024”), and Sacripante et al. (US 5679724 A), incorporated by reference.  
Regarding claim 22, Kodas ‘024 teaches that “low viscosity precursor compositions that can be deposited onto a substrate using, for example, direct-write methods such as ink-jet deposition” (which reads upon “three-dimensional print materials, comprising” as recited in the instant claim; paragraph [0018]).  Kodas ‘024 teaches that “the precursor compositions can include various combinations of molecular metal precursors, solvents, micron-sized particles, nanoparticles, vehicles, reducing 
Kodas ‘024 teaches that the compositions for use in an ink-jet device can also include water and an alcohol (which reads upon “a fluid consisting of: an ink vehicle including water, a co-solvent” as recited in the instant claim; paragraph [0225]; an alcohol reads on a co-solvent).  Kodas ‘024 teaches that surfactants can also be used to maintain the particles in suspension (which reads upon “a surfactant” as recited in the instant claim; paragraph [0225]).  Kodas ‘024 teaches that Co-solvents, also known as humectants, can be used to prevent the precursor composition from crusting and clogging the orifice of the ink-jet head (which reads upon “an anti-kogation agent” as recited in the instant claim; paragraph [0225]; preventing the composition from crusting and clogging the orifice reads on an anti-kogation agent).  Kodas ‘024 teaches that biocides can also be added to prevent bacterial growth over time (which reads upon “a biocide” as recited in the instant claim; paragraph [0225]).  Kodas ‘024 teaches that Examples of such ink-jet liquid vehicle compositions are disclosed in U.S. Pat. No. 5,679,724 by Sacripante et al. (paragraph [0225]).  Kodas ‘024 teaches that each of the foregoing U.S. patents is incorporated by reference herein in their entirety (paragraph [0225]).  Kodas ‘024 teaches that the selection of such additives is based upon the 
Kodas ‘024 teaches that “nanoparticles and micron-size particles are collectively referred to herein as particles or powders” (paragraph [0025]).  Kodas ‘024 teaches that “the precursor composition can be printed between the two polymer lines to confine the composition” (which reads upon “powder metal particles spread as a layer on a substrate of a 3-dimensional printer” as recited in the instant claim; paragraph [0164]).  Kodas ‘024 teaches that “the low viscosity precursor compositions in accordance with the present invention can also include particulates of a metal other material phases, and that the particulates can fall in two size ranges referred to herein as nanoparticles and micron-size particles” (which reads upon “a fluid including metal nanoparticles present in the fluid in a solution or dispersion wherein the fluid is applied to a portion of the layer” as recited in the instant claim; paragraph [0025]).  Kodas ‘024 teaches that “particles for use in the precursor compositions according to the present invention can also be coated particles wherein the particle includes a surface coating surrounding the particle core” (which reads upon “the metal nanoparticles being coated with a coating to prevent or reduce surface oxidation” as recited in the instant claim; paragraph [0059]).  Kodas ‘024 teaches that “coatings deposited by CVD include metal oxides and elemental metals” (which reads upon “that comprises a metal, a polyethylene, or an .  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20090007724 A1), in view of Kodas et al. (US 20060001726 A1).
Regarding claims 15 and 19, Liu teaches “three dimensional printing to form the metal powder body, the liquid precursor is applied through an ink jet print head to a bed of metal powder on a layer-by-layer basis” (which reads upon “a composition for a three-dimensional printed part comprising: [metal] powder particles spread as a layer on a substrate of a 3- dimensional printer, and a fluid applied to a portion of the layer”, as recited in the instant claim; paragraph [0010]).  Liu teaches that “the metal powder was spherical gas atomized grade 316 stainless steel that had been screened to a particle size range of between 45 microns (+325 U.S. mesh) and 100 microns (−140 U.S. mesh)” (which reads upon “stainless steel powder particles, the stainless steel powder particles having a median size of 1 micron to 1000 microns in their largest dimension”, as recited in the instant claim; paragraph [0032]).  Liu teaches that “reagent grade copper acetate hydrate, Cu(CH3CO2)2.H2O, was selected as the precursor” (paragraph [0032]).  Liu teaches that “7.2 grams of the precursor was dissolved in 100 milliliters of distilled water to form a saturated aqueous precursor solution containing a copper concentration of about 0.36 moles/liter” (which reads upon “a fluid comprising metal nanoparticles and wherein the fluid comprises an ink vehicle comprising water, co- solvent(s), and/or surfactants(s)”, as recited in the instant claim; paragraph [0033]).  Liu teaches that “8 milliliters of the solution was mixed with 100 grams of the metal powder, and that the water was then removed by evaporation” (which reads upon “a fluid comprising metal nanoparticles in an amount of up to 15 wt% based on the weight of a final part”, as recited in the instant claim; paragraph [0033]).  The Examiner notes that “a fluid comprising metal nanoparticles in an amount of up to 15 wt% based on the weight of a final part” is interpreted to mean that the weight of the fluid is up to 15 wt%, to avoid a 112(d) rejection of claim 16.  8 ml of solution weighs approximates 8 grams (the solution is mostly water, one ml of water is one gram).  8 grams divided by approximately 100 grams (the weight of the stainless steel powder approximates the weight of the final part) is 8%, which is less than 15 wt %.  
Liu is silent regarding wherein the metal nanoparticles are coated with a metal, a polyethylene, or an inorganic coating.  
Kodas is similarly concerned with compositions suitable for ink jet printing (paragraph [0021]).  Kodas teaches “forming conductive features from one or more inks” (abstract).  Kodas teaches that “the first ink comprises a “liquid vehicle,” which is defined herein as a flowable medium that facilitates deposition of the first ink, such as by imparting sufficient flow properties or supporting dispersed particles” (which reads upon “fluid”, as recited in the instant claim; paragraph [0077]).  Kodas teaches that “the first ink preferably comprises at least about 1 volume percent or at least about 5 volume percent particulates, preferably metal nanoparticles” (which reads upon “a fluid comprising metal nanoparticles”, as recited in the instant claim; paragraph [0095]).  Kodas teaches that “the particles could include core/shell particles, such as, metals coating metals (Ag/Cu, Ag/Ni), metals coating metal oxides (Ag/Fe3O4), metal oxides coating metals (SiO2/Ag), metal oxides coating metal oxides (SiO2/RuO2), semiconductors coating semiconductors (Zns/CdSe) or combinations of all these materials” (which reads upon “wherein the metal nanoparticles are coated with a coating to prevent or reduce surface oxidation that comprises a metal, a polyethylene, or an Ag, silver, coating on copper nanoparticles reads on a metal coating).  Kodas teaches that “it is preferred to use metals that have a low cost and/or a high conductivity” (paragraph [0100]).  Kodas teaches that “silver [is] preferred for its high conductivity and copper [is] preferred for its good conductivity and low cost” (paragraph [0100]).  Kodas teaches that “if the first ink comprises particles, particularly nanoparticles, the first ink optionally further comprises one or more dispersants or dispersing agents, which are surface-modifying materials capable of inhibiting agglomeration of the particles, and that the dispersing agent may rely on physical or chemical interactions with the particles to promote dispersion” (which reads upon “wherein the coated metal nanoparticles are present in the fluid in a solution or dispersion”, as recited in the instant claim; paragraph [0125]).  Kodas teaches that “the metal precursor can be utilized in an aqueous-based solvent, an organic solvent or a combination thereof” (which reads upon “wherein the fluid comprises an ink vehicle comprising water, co-solvent(s)”, as recited in the instant claim; paragraph [0078]).  Kodas teaches that “additives that may be included in the first ink includes: crystallization inhibitors, polymers, polymer precursors (oligomers or monomers), binders, dispersants, surfactants, humectants, defoamers, pigments and the like” (which reads upon “and/or surfactant(s)”, as recited in the instant claim; paragraph [0111]).  Kodas teaches that “the first ink optionally contains one or the ink of Kodas contains both precursors and nanoparticles).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add copper core silver shell nanoparticles, as taught by Kodas to the precursors of Liu to increase the conductivity and combine the low cost of copper with the high conductivity of silver, in applications where some conductivity is desired in the final part.  Regarding the limitation “wherein the metal nanoparticles are concentrated in areas between the stainless steel particles at the portion of the layer,” van der walls forces will pull the nanoparticles into areas between the stainless steel particles.  
Regarding claim 16, Liu teaches the composition of claim 15 as stated above.  Liu teaches that “7.2 grams of the precursor was dissolved in 100 milliliters of distilled water to form a saturated aqueous precursor solution containing a copper concentration of about 0.36 moles/liter” (paragraph [0033]).  Liu teaches that “8 milliliters of the solution was mixed with 100 grams of the metal powder” (paragraph [0033]).  (0.36 moles / liter) x (63.55 grams/mol molecular weight of copper) = 22.88 grams of copper per liter solution.  22.88 x (8 ml / 1000 ml/L) = 0.18 grams of copper in 8 ml of solution.  (0.18 g) / (100 g stainless steel) = 0.18 wt %, which is less than 15 wt %.  
Regarding claim 17, Liu discloses the claimed invention except for wherein the metal nanoparticles are present in an amount of 1 wt% based on the weight of the final part.  It should be noted that the weight percent of metal nanoparticles in the final part is a result effective variable.  Liu teaches that “strengthening metal powder bodies … using … metal nanoparticles” (paragraph [0006]).  Liu teaches that “factors that also should be considered in choosing a precursor are: the solvents in which it is soluble; the extent of its solubility in a solvent that is usable with the desired metal powder and in the desired powder metal body forming process; its compatibility with any conventional binder or binders with which it is to be used; its metal content level; the ease or difficulty by which it can be synthesized; the physical and chemical conditions at which it produces the desired metal nanoparticles; its environmental and health friendliness; its stability during use; its shelf life; and the full cycle cost of its use” (paragraph [0017]).  Liu teaches that “many of these factors are interrelated and some are competing so that a compromise as to optimization is sometimes necessary among the factors in selecting a precursor for a particular application” (paragraph [0017]).  Liu teaches that “the precursor also should be capable of producing a high metal ion concentration level in the solution in which it is to be applied to metal powder” (paragraph [0021]).  Liu teaches that “higher solution metal ion concentration levels maximize the amount of metal nanoparticles created while minimizing the amount of solution applied to the powder metal” (paragraph [0021]).  Liu teaches that “two factors that affect the solution metal ion concentration are: (1) the metal content level of the precursor; and (2) the solubility at the temperature of use of the precursor in the solvent being used” (paragraph [0021]).  Liu teaches that “maximizing either or both of these factors 
Regarding claim 18, Liu Example 2 teaches that “17.2 grams of the precursor was added to 100 milliliters of distilled water to form a saturated aqueous solution containing a nickel concentration of about 0.96 moles/liter” (paragraph [0033]).  Liu teaches that “all conditions were the same as for Example 1, other than as excepted meaning that 8 milliliters of the solution was mixed with 100 grams of the metal powder” (paragraph [0035]).  (0.96 moles / liter) x (58.7 grams/mol molecular weight of nickel) = 56.36 grams of copper per liter solution.  56.35 x (8 ml / 1000 ml/L) = 0.45 grams of copper in 8 ml of solution.  (0.45 g) / (100 g stainless steel) = 0.5 wt %, rounded to one significant figure to match claim 18.  

Allowable Subject Matter
Claim 21 is free of the prior art, as explained in the Final Rejection mailed 02/08/12.  However, the 112 issue identified above must be resolved to allow the claim.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 20, and 22 have been considered but are moot because the new ground of rejection does not rely on any 
Applicant's arguments filed 04/13/2021 have been fully considered but they are not persuasive.  Applicant argues that one would not be led to replace Liu's metal precursors with particles that are not metal nanoparticle precursors (remarks, page 8).  Similar arguments are made in the remarks dated 05/14/2021.  This is not found convincing because Kodas teaches inks with both nanoparticles and metal precursors.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/REBECCA JANSSEN/Examiner, Art Unit 1733